In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-081 CV  

______________________

 
IN RE ALEX MELVIN WADE, JR.




Original Proceeding



MEMORANDUM OPINION

	Alex Melvin Wade, Jr. filed a petition for writ of mandamus and motion for temporary
relief.  Wade alleges that he is a residential tenant, that his landlord obtained a writ of
possession from a justice court, that he appealed to a county court at law and requested a
hearing to establish a zero fair market value for the premises for purposes of a bond for
appeal to the county court at law, and that he filed a petition for temporary and permanent
injunction in a district court.  Relator has not shown that a writ of mandamus should issue
against a judge of a district or county court in this district, nor has he shown that a writ of
mandamus should issue to protect our jurisdiction.  See Tex. Gov't Code Ann. § 22.221
(Vernon 2004).  The petition for writ of mandamus is denied.  The motion for temporary
relief is denied as moot.  
	WRIT DENIED. 
								PER CURIAM

Opinion Delivered February 9, 2007
Before Gaultney, Kreger, and Horton, J.J.